UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 6, 2011 Commission File No. 001-12575 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number:(801) 566-1200 ITEM 5.07. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 6, 2011 at the annual meeting, shareholders of the Company approved or indicated their preference on the following matters submitted to them for consideration: Elected Ernst G. Hoyer as a director of the Company: For 2,644,531 Withheld 90,998 Broker Non-Votes 544,656 Elected James H. Beeson as a director of the Company: For 2,652,244 Withheld 83,285 Broker Non-Votes 544,656 Ratified the selection of Jones, Simkins P.C. as the Company’s independent public accounting firm for the year ended December 31, 2011: For 3,244,036 Against 14,717 Abstentions 21,432 Approved, on an advisory basis, the compensation paid to UTMD’s named executive officers, including the Compensation Discussion and Analysis, compensation tables and narrative discussion: For 2,697,042 Against 25,619 Abstentions 12,868 Indicated, on an advisory basis, their preference for annual shareholder votes on executive compensation: 1 Year2,367,054 2 Year44,313 3 Year293,886 Abstentions30,277 SIGNATURES Pursuant to the requirements of the Securities Exchanges Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. UTAH MEDICAL PRODUCTS, INC. REGISTRANT Date: 5/10/2011 By: /s/ Kevin L. Cornwell Kevin L. Cornwell CEO
